DETAILED ACTION
1.	Applicant's amendments and remarks submitted on November 20, 2020 have been entered. Claims 1-6, 8-13 and 16-17 have been amended. Claims 7, 14 and 18-20 have been cancelled. Claims 21-26 have been added. Claims 1-6, 8-13, 15-17 and 21-26 are still pending on this application, with claims 1-6, 8-13, 15-17 and 21-26 being rejected. All new grounds of rejection were necessitated by the amendments to claim 1 and new claims 21-26. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 3-4, 6, 8, 10-12, 16-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2016/0063883 A1 to Jeyanandarajan in view of US Patent Pub No 2015/0016632 A1 to Hillis et al. (“Hillis”).
As to claim 1, Jeyanandarajan discloses a method implemented by a computing device (see figure 1; pg. 3, ¶ 0028 - ¶ 0029), the computing device comprising a computer interface and a signal processor operatively coupled to the computer interface (see pg. 3, ¶ 0031; pg. 12, ¶ 0106 - ¶ 0107), wherein the signal processor comprises a frequency generator (inherent for generating audible tones, see pg. 1, ¶ 0009; pg. 3, ¶ 0033), wherein the computing device is configured to achieve learning enhancement for an individual (see pg. 1, ¶ 0003 - ¶ 0004), the method comprising: selecting educational materials for presentation to the individual through the computer interface (see pg. 1, ¶ 0008 - ¶ 0009; pg. 5, ¶ 0046), the educational materials including 
Jeyanandarajan discloses the multimedia presentations and modifications including auditory components, including background music, pitch, and other considerations (see pg. 1, ¶ 0009; pg. 3, ¶ 0033), but does not expressly disclose wherein the signal processor comprises an acoustic mixer and an acoustic filter. However such elements or components are known in the art of audio processing, as taught by Hillis, which discloses a system and method for audio processing, and further discloses the system configured to modify an audio signal via filters and mixing modules (see pg. 2, ¶ 0022; pg. 4, ¶ 0036 - ¶ 0037). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as such elements are known in the art to provide modifications or enhancements to audio signals, depending on the desired audio output or transducer specifications and/or to enhance the audio output according to the needs of the user (Hillis pg. 1, ¶ 0017; pg. 4, ¶ 0036 - ¶ 0037). 
As to claim 3, Jeyanandarajan in view of Hillis further discloses wherein the computer interface includes a virtual reality interface (Jeyanandarajan pg. 1, ¶ 0006; pg. 3, ¶ 0029).  
As to claim 4, Jeyanandarajan in view of Hillis further discloses wherein the modifying the audio presentation comprises applying signal processing including a band-stop filter to tailor Jeyanandarajan pg. 3, ¶ 0028, pg. 12, ¶ 0110; Hillis pg. 2, ¶ 0022).  
As to claim 6, Jeyanandarajan in view of Hillis further discloses further comprising: modifying, dynamically, audio frequency and volume levels of the audio presentation based on an analytics optimization engine based on input from the individual (Jeyanandarajan pg. 1, ¶ 0009; Hillis pg. 2, ¶ 0019, ¶ 0022; pg. 3, ¶ 0027 - ¶ 0028; pg. 4, ¶ 0033).  
As to claim 8, Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises applying distortion to the audio presentation to improve learning concentration and efficacy (Jeyanandarajan pg. 9, ¶ 0073 - ¶ 0074, ¶ 0076).  
As to claim 10, Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises applying an amplitude reduction to the audio presentation (Hillis pg. 4, ¶ 0037).  
As to claim 11, Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises introducing background rhythms and melodies into the audio presentation to enhance retention of the educational materials by the individual (Jeyanandarajan pg. 4, ¶ 0038; pg. 6, ¶ 0049; pg. 9, ¶ 0074).  
As to claim 12, Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises introducing audio stimuli into the presentation to provoke reaction from the individual to selective portions of the educational materials (Jeyanandarajan pg. 5, ¶ 0043 - ¶ 0044; pg. 6, ¶ 0049; pg. 12, ¶ 0107).  
As to claim 16, Jeyanandarajan in view of Hillis further discloses wherein modifying the visual presentation comprises applying graphical enhancements to the visual presentation (Jeyanandarajan pg. 2, ¶ 0017; pg. 5, ¶ 0044; pg. 6, ¶ 0050, ¶ 0054).  
claim 17, Jeyanandarajan in view of Hillis further discloses wherein modifying the visual presentation comprises enhancements selected from the group consisting of font enlargement, graphical enlargement, flashing signals, brightness adjustments, contrast adjustments and visual stimuli (Jeyanandarajan pg. 3, ¶ 0033; pg. 4, ¶ 0036, ¶ 0038). 
As to claim 21, Jeyanandarajan in view of Hillis further discloses further comprising sending the modified audio presentation to a hearing aid (Jeyanandarajan pg. 4, ¶ 0037; Hillis pg. 1, ¶ 0017), but does not expressly disclose the hearing aid being a cochlear implant of the individual. However the use of a cochlear implant in particular is considered an obvious choice to one of ordinary skill in the art, as it is merely a straightforward possibly from which a skilled person would select when using a hearing aid device, as already taught by Jeyanandarajan in view of Hillis, the selection being dependent on the type of hearing device most appropriate or preferred for a user’s hearing impairment. 
As to claim 22, Jeyanandarajan in view of Hillis further discloses wherein the computer interface includes a virtual reality interface, wherein the modified visual presentation is sent to the virtual reality interface (Jeyanandarajan pg. 3, ¶ 0029, ¶ 0031, ¶ 0033).  
As to claim 23, Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises adding additional sounds including rhythms or melodies (Jeyanandarajan pg. 4, ¶ 0038; pg. 6, ¶ 0049; pg. 9, ¶ 0074).  
As to claim 24, Jeyanandarajan in view of Hillis further discloses further comprising: receiving feedback from the individual through the computer interface; storing the feedback with the biographical information to create updated biographical information; and dynamically updating the modifying of the audio presentation and the visual presentation based on the Jeyanandarajan user data updated after each use, pg. 1, ¶ 0002 - ¶ 0003; pg. 5, ¶ 0046 - ¶ 0047; pg. 6, ¶ 0054; pg. 10, ¶ 0082 - ¶ 0083, ¶ 0085 - ¶ 0086).  
As to claim 25, Jeyanandarajan in view of Hillis further discloses wherein the modification to the audio presentation and the visual presentation are functionally linked (Jeyanandarajan pg. 4, ¶ 0038; pg. 5, ¶ 0044; pg. 6, ¶ 0049).  

4.	Claims 2, 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Hillis, and further in view of US Patent No 5813862 to Merzenich et al. (“Merzenich”).
As to claim 2, Jeyanandarajan in view of Hillis discloses the method of learning enhancement of claim 1.
Jeyanandarajan in view of Hillis further discloses wherein the modifying the audio presentation comprises applying signal processing including a band-pass acoustic filter within a set frequency range to tailor the audio presentation to cognitive functions of the individual (Jeyanandarajan pg. 3, ¶ 0028, pg. 12, ¶ 0110; Hillis pg. 2, ¶ 0022), but does not disclose wherein the band-pass filter enhances the audio presentation within the range of about 3000Hz-4000Hz.  
Merzenich teaches similar methods and systems for audio processing for learning enhancement (see col. 1, lines 9-22; col. 4, lines 19-25), and further teaches audio frequency enchantments, including filtering and emphasizing the signal within certain frequency ranges, including within 2-4 kHz (see col. 10, lines 11-58).
Jeyanandarajan in view of Hillis and Merzenich are analogous art because they are drawn to audio processing systems and methods.
Merzenich in the method as taught by Jeyanandarajan in view of Hillis. The motivation would have been to provide audio modifications that can be beneficial to users with a learning impairment, or to modify speech in particular to facilitate language learning (Merzenich Abstract; col. 3, lines 43-67).
As to claim 5, Jeyanandarajan in view of Hillis and Merzenich wherein the band-stop filter limits the audio presentation outside of the range of about 3000Hz-4000Hz (Merzenich de-emphasis outside the selected range, see col. 10, lines 11-58).  
As to claim 26, Jeyanandarajan discloses a computing device, the computing device comprising a signal processor operatively coupled to a computer interface (see pg. 3, ¶ 0031; pg. 12, ¶ 0106 - ¶ 0107), wherein the signal processor comprises a frequency generator (inherent for generating audible tones, see pg. 1, ¶ 0009; pg. 3, ¶ 0033), wherein the computing device is configured to: present educational materials to an individual, the educational materials including an audio presentation and a visual presentation (see pg. 1, ¶ 0008 - ¶ 0009; pg. 5, ¶ 0046), wherein the educational materials include an interactive element (see pg. 1, ¶ 0006, ¶ 0008 - ¶ 0009); access stored biographical information regarding the individual (stored user data, see pg. 5, ¶ 0046; pg. 6, ¶ 0054); receiving feedback based from the individual through the computer interface in response to the interactive element (see pg. 1, ¶ 0008; pg. 2, ¶ 0013; pg. 3, ¶ 0029; pg. 7, ¶ 0055; pg. 10, ¶ 0084 - ¶ 0085; pg. 12, ¶ 0107); and modifying the audio presentation and the visual presentation dynamically based on the stored biographical information and the feedback (see pg. 1, ¶ 0002 - ¶ 0003; pg. 2, ¶ 0012, ¶ 0017; pg. 5, ¶ 0042 - ¶ 0044; pg. 10, ¶ 0082 - ¶ 0086; pg. 12, ¶ 0109 - ¶ 0110), wherein modifying the audio presentation comprises: altering 
Jeyanandarajan does not expressly disclose wherein modifying the visual presentation further comprises: altering fonts and font sizes of the visual presentation; and flashing elements of the visual presentation. However it does disclose the modifications including changes in brightness, shape, etc. to bring attention to or highlight certain texts or elements (see pg. 3, ¶ 0033; pg. 4, ¶ 0036, ¶ 0038, ¶ 0041). The visual modifications including flashing and font size changes is therefore considered merely a straightforward possibility from which a skilled person would select given the teachings of Jeyanandarajan, as such modifications are considered obvious variations of similar modifications explicitly disclosed by Jeyanandarajan and therefore a matter of design choice, in order to alter the presentation of displayed elements and guide the user’s attention to said elements (see pg. 3, ¶ 0033; pg. 4, ¶ 0036, ¶ 0038, ¶ 0041). 
Jeyanandarajan discloses the multimedia presentations and modifications including auditory components, including background music, pitch, and other considerations (see pg. 1, ¶ 0009; pg. 3, ¶ 0033), but does not expressly disclose wherein the signal processor comprises an acoustic mixer and an acoustic filter. However such elements or components are known in the art of audio processing, as taught by Hillis, which discloses a system and method for audio processing, and further discloses the system configured to modify an audio signal via filters and mixing modules (see pg. 2, ¶ 0022; pg. 4, ¶ 0036 - ¶ 0037). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as such elements are known in the art to provide modifications or enhancements to the audio Hillis pg. 1, ¶ 0017; pg. 4, ¶ 0036 - ¶ 0037). 
Jeyanandarajan in view of Hillis further discloses wherein modifying the audio presentation comprises: applying a signal processing band-pass acoustic filter within a set frequency range (Jeyanandarajan pg. 3, ¶ 0028, pg. 12, ¶ 0110; Hillis pg. 2, ¶ 0022), but does not disclose wherein the band-pass filter enhances the audio presentation within the range of about 3000Hz-4000Hz.  
Merzenich teaches similar methods and systems for audio processing for learning enhancement (see col. 1, lines 9-22; col. 4, lines 19-25), and further teaches audio frequency enchantments, including filtering and emphasizing the signal within certain frequency ranges, including within 2-4 kHz (see col. 10, lines 11-58).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the audio frequency enhancements as taught by Merzenich in the device as taught by Jeyanandarajan in view of Hillis. The motivation would have been to provide audio modifications that can be beneficial to users with a learning impairment, or to modify speech in particular to facilitate language learning (Merzenich Abstract; col. 3, lines 43-67).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Hillis and Merzenich, and further in view of US Patent Pub No 2013/0177883 A1 to Barnehama et al. (“Barnehama”).
As to claim 9, Jeyanandarajan in view of Hillis discloses the method of learning enhancement of claim 1.
Jeyanandarajan in view of Hillis does not disclose wherein modifying the audio presentation comprises applying acoustic enhancements in both high and low frequencies to the audio presentation in a frequency range of about 3000Hz-4000Hz.  
Merzenich teaches similar methods and systems for audio processing for learning enhancement (see col. 1, lines 9-22; col. 4, lines 19-25), and further teaches audio frequency enchantments, including filtering and emphasizing the signal within certain frequency ranges, including within 2-4 kHz (see col. 10, lines 11-58).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the audio frequency enhancements as taught by Merzenich in the method as taught by Jeyanandarajan in view of Hillis. The motivation would have been to provide audio modifications that can be beneficial to users with a learning impairment, or to modify speech in particular to facilitate language learning (Merzenich Abstract; col. 3, lines 43-67).
Jeyanandarajan in view of Hillis and Merzenich further teach introducing auditory components such as background sounds and rhythms (Jeyanandarajan pg. 4, ¶ 0038; pg. 9, ¶ 0074), but does not expressly disclose wherein the introduced rhythms are repetitive rhythms. However the use of repetitive sounds or rhythms is known in the art, as taught by Barnehama, which discloses systems and methods for achieving a particular mental state for the user, and further discloses the use of repetitive sounds or fixed frequency signals as known techniques for varying a person’s mental state (see pg. 1, ¶ 0007). The use of repetitive rhythms when introducing auditory components to a learning module is therefore considered an obvious choice before the effective filing date of the claimed invention, as such a technique is known to aid in the controlling of a user’s mental state to facilitate learning (Barnehama pg. 1, ¶ 0007).  
s 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Hillis, and further in view of US Patent Pub No 2013/0143183 A1 to Zilberman.
As to claim 13, Jeyanandarajan in view of Hillis discloses the method of learning enhancement of claim 1.
Jeyanandarajan in view of Hillis does not disclose wherein modifying the audio presentation comprises introducing acoustic priming factors and subliminal messages to the audio presentation to enhance recall of learning materials by the individual.  
Zilberman discloses a similar learning enhancement method, and further discloses including priming factors and implicit memory or subconscious preparing of a learning state (see pg. 1, ¶ 0002; pgs. 10-11, ¶ 0095 - ¶ 0096, ¶ 0099).  
Jeyanandarajan in view of Hillis and Zilberman are analogous art because they are drawn to learning enhancement systems and methods.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate priming and subconscious training as taught by Zilberman in the method as taught by Jeyanandarajan in view of Hillis. The motivation would have been to prepare the user to be more receptive to the educational material and further facilitate learning (Zilberman pg. 1, ¶ 0002; pgs. 10-11, ¶ 0095 - ¶ 0096).
As to claim 15, Jeyanandarajan in view of Hillis and Zilberman further discloses wherein modifying the audio presentation comprises introducing acoustic priming factors and subliminal messages within both of the audio presentation and the visual presentation (Jeyanandarajan pg. 5, ¶ 0044; Zilberman pg. 1, ¶ 0002; pgs. 10-11, ¶ 0095 - ¶ 0099).  

Response to Arguments
7.	Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. 
	Regarding claim 26, applicant argues that while Jeyanandarajan discloses biometric sensors, “such a disclosure is not functionally the same” as the claimed computer interface because the claimed element “requires active participation on the part of the user,” and therefore Jeyanandarajan does not teach “receiving feedback from the individual through the computer interface in response to the interactive element” as claimed. Examiner respectfully disagrees. First, it is noted that the features upon which applicant relies (i.e., active feedback) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, while Jeyanandarajan teaches passive feedback through the sensors as argued by applicant, it also teaches the device including input elements such as a touchscreen interface, keyboard, controller, etc. to enable feedback when prompted or active participation of the user with the interactive media (see pg. 1, ¶ 0008; pg. 3, ¶ 0029; pg. 7, ¶ 0055; pg. 12, ¶ 0107). Examiner respectfully maintains Jeyanandarajan teaches the feedback limitation as claimed.
Regarding claim 3, applicant argues the computer interface being a virtual reality interface is not taught by any of the cited art. Examiner respectfully disagrees. Jeyanandarajan teaches a client computing device can be operatively coupled to or include a virtual reality platform for interactive multimedia presentation (see pg. 1, ¶ 0006; pg. 3, ¶ 0029). Examiner respectfully maintains the claim is therefore obvious over the cited art.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652